Luke, J.,
dissenting. It appearing from the petition that the depositor failed to notify the bank for approximately two years and nine months after she knew that the deposit sued for had been drawn out by her husband on checks 'forged by him, her long silence, in my opinion, estopped her from recovering the amount of such deposit from the bank, and the defendant’s general demurrer to the petition was good. See Leather Manufacturers’ National Bank v. Morgan, 117 U. S. 122 (29 Law ed. 811, 6 Sup. Ct. 657); McNeely Co. v. Bank of North America, 221 Pa. 588 (70 Atl. 891, 20 L. R. A. (N. S.) 79); and see also, in this connection, Atlanta National Bank v. Burke, 81 Ga. 597 (7 S. E. 738, 2 L. R. A. 96).